DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 10/13/2021 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art of record found during the examination of the present application, Greer et al. (US 10,841,127 herein Greer), fails to specifically teach, suggest, or disclose eliminating, by the Bluetooth module system, Bluetooth addresses that do not contain matching trailer VIN #s; registering, by the Bluetooth module system, Bluetooth addresses that contain matching trailer VIN #s; determining, by the Bluetooth module system, a tractor based Bluetooth trailer order; determining, by the Bluetooth module system, a trailer based Bluetooth trailer order; comparing, by the Bluetooth module system, the tractor based Bluetooth trailer order to the trailer based Bluetooth trailer order; setting, by the Bluetooth module 
Greer teaches a method establishes a vehicle area network on a vehicle having a tractor with a tractor wireless hub, the tractor being connected to a first trailer having a first trailer wireless hub.  The method activates the tractor hub and the first trailer wireless hub, and shares credentials between the tractor wireless hub and the first trailer wireless hub in accordance with out of band pairing techniques (Abstract).  The wireless hubs 130a-d are powered by a wired power line communication (PLC) cable, typically connected by the driver when mechanically coupling the trailer 104a, 104b to the tractor 102.  The wireless hubs 130a-d can also communicate by Bluetooth communication technology (column 6 lines 13-38). Each subnetwork 312, 314a-c monitors received signal strength indicators (RSSI) and ToF data from all other subnetworks 312, 314a-c (Greer - column 15 lines 30-35).  The tractor hub 330a identifies a trailer subnetwork 314a with the highest RSSI and the shortest ToF.  The trailer subnetwork 314a with the highest RSSI and shortest ToF should be the lead trailer 304a physically closest to the tractor 302.  The subnetwork 314a with the highest RSSI is compared to the subnetwork 314a with the shortest ToF.  If there is a match by 
The teachings of Greer differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 2-3 depend upon allowable claim 1 therefore these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648